DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 10/30/2020. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 11-12, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US Patent 4573624).

Regarding Claim 1, Muller discloses a setting tool (1-Fig. 1) for driving fastening elements into a substrate (Column 2, lines 4-8), comprising a holder (21-Fig. 3) for holding a fastening element (Fig. 8, staple 22 is received within channel 21); 
a drive-in element (Fig. 9, assembly of armature 6, seal ring 18 and blade 7) for transferring a fastening element held in the holder into the substrate (Fig. 9, staple 22 is drive into workpiece 25 by blade 7) along a setting axis (Fig. 9, centerline of defines an axis); 
a drive (Fig. 9, assembly of coil 10, circuit 11 and switch 8) for driving the drive-in element toward the fastening element along the setting axis (Column 5, line 63 to Column 6, line 2 and Fig. 9, armature 6 moves along the centerline of the tool); and
a guide cylinder (14a-Fig. 9) in which the drive-in element is guided along the setting axis (Fig. 9, armature 6 and ring 18 move within cylinder 14a along the centerline of the tool), a lateral surface of the guide cylinder (Fig. 9, surface of cylinder 14a) having one or more non-closable openings (15-Fig. 9).

Regarding Claim 6, Muller discloses wherein the lateral surface has a number of non-closable openings, which are distributed along the setting axis (Fig. 11).

Regarding Claim 7, Muller discloses wherein the drive-in element comprises a piston plate (18-Fig. 9) and a piston rod (6-Fig. 9); (Column 5, lines 62-64, top portion of armature is a piston, wherein the piston portion on which seal 18 is mounted is interpreted as the piston plate and the portion below seal 18 is interpreted as the piston rod), the piston plate being guided in the guide cylinder (Figs. 8-10, seal 18 moves within cylinder 14a).

Regarding Claim 8, Muller discloses wherein, in the direction of the setting axis, the holder is arranged in front of the piston rod and the piston plate behind the piston rod (Figs. 8-10, sequence of channel 21, armature 6 and seal 18).

Regarding Claim 9, Muller discloses wherein the guide cylinder has a front end portion on its side facing the holder (Fig. 9, portion of cylinder 14a adjacent to coil 10), all non-closable openings being arranged outside the front end portion (Fig. 9, openings 15 appear to be arranged outside the front end portion), and a closed front cavity being formed in the front end portion when the drive-in element is located in the front end portion (Fig. 9, portion of cylinder 14a adjacent to coil 10 is a closed cavity by armature 6).

Regarding Claim 11, Muller discloses wherein the guide cylinder has a rear end portion on its side facing away from the holder (Fig. 9, portion of cylinder 14a in proximity to valve 19), all non-closable openings being arranged outside the rear end portion (Fig. 9, openings 15 are in the rear end portion of cylinder 14a), and a closed rear cavity being formed in the rear end portion when the drive-in element is located in the rear end portion (Fig. 8).

Regarding Claim 12, Muller discloses wherein the guide cylinder has a rear check valve (19-Fig. 9), which allows an air flow (Fig. 9, air intake) into a rear cavity (Fig. 9, portion of cylinder 14a in proximity to valve 19) and blocks an air flow out of the rear cavity (Fig. 10).

Regarding Claim 14, Muller discloses a hand-held setting tool (Fig. 1 and abstract).

Regarding Claim 15, Muller discloses wherein the piston plate of the drive-in element is located in the front portion (Fig. 9, armature 6 is located in the front portion of cylinder 14a).

Regarding Claim 16, Muller discloses wherein the piston plate of the drive-in element is located in the rear-end portion (Fig. 8, armature 6 is located in the rear-end portion of cylinder 14a).

Regarding Claim 20, Muller discloses wherein the lateral surface has a number of non-closable openings, which are distributed along the setting axis (Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US Patent 4573624) as applied in the parent claim, and further in view of Franz (US Pub 20160303723).

Regarding Claim 2, Muller discloses one or more non-closable openings in the parent claim.
However, Muller is silent regarding wherein at least one of the one or more non-closable openings comprises a slot.
Franz teaches wherein at least one of the one or more non-closable openings (73-Fig. 1) comprises a slot (Fig. 1, venting slot 73 is slot extending along the longitudinal axis of the tool).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to the applicant’s invention, to have modified the openings as disclosed by Muller, to have incorporated the vent slot as taught by Franz, so to increase the ventilation of the tool, in order to reduce the residual heat in the tool produced by tool operation. 

Regarding Claim 3, Muller and as modified by Franz in the parent claim, Franz teaches wherein a longitudinal direction of the slot is parallel to the setting axis (Fig. 1, venting slot 73 is slot extending along the longitudinal axis of the tool).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to the applicant’s invention, to have modified the openings as disclosed by Muller, to have incorporated the vent slot as taught by Franz, so to increase the ventilation of the tool, in order to reduce the residual heat in the tool produced by tool operation. 

Regarding Claim 4, Muller and as modified by Franz in the parent claim, Franz teaches wherein a longitudinal direction of the slot is inclined with respect to the setting axis (Fig. 1, venting slot 73 is slot extending along the longitudinal axis of the tool appear to be inclined away from the longitudinal axis).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to the applicant’s invention, to have modified the openings as disclosed by Muller, to have incorporated the vent slot as taught by Franz, so to increase the ventilation of the tool, in order to reduce the residual heat in the tool produced by tool operation. 

Regarding Claim 5, Muller discloses one or more non-closable openings in the parent claim.
However, Muller is silent regarding wherein an extent of at least one of the one or more non-closable openings in a direction of the setting axis is greater than transversely to the setting axis.
Franz teaches wherein an extent of at least one of the one or more non-closable openings in a direction of the setting axis is greater than transversely to the setting axis (Fig. 1, venting slot 73 is slot extending along the longitudinal axis of the tool at a length along the axis which greater than the width of the venting slot).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to the applicant’s invention, to have modified the openings as disclosed by Muller, to have incorporated the vent slot as taught by Franz, so to increase the ventilation of the tool, in order to reduce the residual heat in the tool produced by tool operation. 

Regarding Claim 17, Muller discloses one or more non-closable openings in the parent claim.
However, Muller is silent regarding wherein an extent of at least one of the one or more non-closable openings in a direction of the setting axis is greater than transversely to the setting axis.
Franz teaches wherein an extent of at least one of the one or more non-closable openings in a direction of the setting axis is greater than transversely to the setting axis (Fig. 1, venting slot 73 is slot extending along the longitudinal axis of the tool at a length along the axis which greater than the width of the venting slot).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to the applicant’s invention, to have modified the openings as disclosed by Muller, to have incorporated the vent slot as taught by Franz, so to increase the ventilation of the tool, in order to reduce the residual heat in the tool produced by tool operation. 

Regarding Claim 18, Muller discloses one or more non-closable openings in the parent claim.
However, Muller is silent regarding wherein an extent of at least one of the one or more non-closable openings in a direction of the setting axis is greater than transversely to the setting axis.
Franz teaches wherein an extent of at least one of the one or more non-closable openings in a direction of the setting axis is greater than transversely to the setting axis (Fig. 1, venting slot 73 is slot extending along the longitudinal axis of the tool at a length along the axis which greater than the width of the venting slot).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to the applicant’s invention, to have modified the openings as disclosed by Muller, to have incorporated the vent slot as taught by Franz, so to increase the ventilation of the tool, in order to reduce the residual heat in the tool produced by tool operation. 

Regarding Claim 19, Muller discloses one or more non-closable openings in the parent claim.
However, Muller is silent regarding wherein an extent of at least one of the one or more non-closable openings in a direction of the setting axis is greater than transversely to the setting axis.
Franz teaches wherein an extent of at least one of the one or more non-closable openings in a direction of the setting axis is greater than transversely to the setting axis (Fig. 1, venting slot 73 is slot extending along the longitudinal axis of the tool at a length along the axis which greater than the width of the venting slot).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to the applicant’s invention, to have modified the openings as disclosed by Muller, to have incorporated the vent slot as taught by Franz, so to increase the ventilation of the tool, in order to reduce the residual heat in the tool produced by tool operation. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (US Patent 4573624) as applied to the parent claim, and further in view of Buttner (US Pub 20190229597).

Regarding Claim 13, Muller discloses wherein the drive has an electrical capacitor (C2-Fig. 14) and an excitation coil (10-Fig. 9), wherein current flows through the capacitor during discharge of the capacitor and the excitation coil generates a magnetic field that accelerates the drive-in element toward the fastening element (Column 6, lines 59-60, C1 produces a firing impulse, which is interpreted as capacitor discharge to energize coil 10 to move armature 6 to fire a staple).
However, Muller is silent regarding a squirrel-cage rotor arranged on the drive-in element.
Buttner teaches a squirrel-cage rotor arranged on the drive-in element (paragraph [0001], the squirrel-cage rotor is a part of a motor, wherein the motor is interpreted as part of a drive-in element).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the armature of he Muller, to have incorporated the squirrel-cage rotor of Buttner, so to increase the efficiency of the driving motion of a armature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/15/2022

/CHELSEA E STINSON/Primary Examiner, Art Unit 3731